DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 10/9/2020. Claims 1-20 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“navigation subsystem” is radar transmit and receive antennas, light emission elements, light sensors, and/or cameras; inertial measurement units (IMUs); a global positioning system (GPS); relays, radios, and antennas; and a flight computer, as disclosed in applicant’s specification, paragraphs [0020-0035] and FIG. 1A, Navigation-Related Subsystems-110, Radar Subsystem-111, IMU-112, GPS-113, Multidirectional Satellite Radio-114, Multidirectional Radio-115, and Flight Computer-116;
 “data transmission subsystem” is relays, radios, and antennas, as disclosed in applicant’s specification, paragraphs [0034-0035] and FIG. 1A, Multidirectional Satellite Radio-114, and Multidirectional Radio-115; and
“computing system” is a flight computer, as disclosed in applicant’s specification, paragraph [0021] and FIG. 1A, Flight Computer-116.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US-2008/0119970-A1, hereinafter Campbell).
Regarding claim 1, Campbell discloses:
with an altitude sensor, monitoring an altitude status of an aircraft in flight (paragraph [0097] and FIG. 1, flying craft-10 and inertial navigation system-20);
in response to the altitude status satisfying a threshold altitude condition (paragraph [0097]);
transitioning a radar subsystem of the aircraft to a receive mode (paragraph [0157] and FIG. 1, flying craft-10 and onboard ranging sensor-22);
from the radar subsystem in the receive mode, characterizing an object height of an object below the aircraft (paragraph [0157] and FIG. 1, flying craft-10 and onboard ranging sensor-22);
generating a set of candidate locations of the aircraft from the object height (paragraph [0092] and FIG. 2, determine corrected position of flying craft based at least in part on attitude and velocity information from inertial navigation system, current position-referenced terrain information based on measurements from onboard ranging sensor, and previously identified position-referenced terrain information from terrain database-36); and
determining a location and a state estimate of the aircraft upon processing the set of candidate locations (paragraph [0157]; FIG. 1, flying craft-10, precision approach guidance system-12, inertial navigation system-20, onboard ranging sensor-22, terrain database-24, and position determining process-26; and FIG. 18, IMU velocity and attitude, position estimate, and position error estimate).
Regarding claim 2, Campbell further discloses:
upon detecting availability of a satellite signal from a global positioning system (GPS) of the aircraft, receiving a GPS output from the GPS (paragraph [0098]); and
determining the location and the state of the aircraft from the set of candidate locations based on the GPS output (paragraph [0098] and FIG. 3, flying craft-40, GPS navigation system-42, WAAS navigation system-43, precision approach guidance system-44, inertial navigation system-52, GPS/WAAS receiver-53, onboard laser scanner-54, terrain database-56, and position determining process-58).
Regarding claim 9, Campbell further discloses:
wherein the object comprises a terrain feature positioned below the aircraft (paragraphs [0156-0157]).



Regarding claims 10 and 15, Campbell further discloses:
based upon at least one of the location and the state estimate (paragraph [0157]); and
generating a set of instructions for a flight computer of the aircraft, the set of instructions for flight control of the aircraft toward a flight path appropriate for the location (paragraph [0094] and FIG. 3, flying craft-40, precision approach guidance system-44, flight display system-46, flight management system-48, flight control system-50, and position determining process-58).
Regarding claim 11, Campbell further discloses:
with an altitude sensor, monitoring an altitude status of an aircraft in flight (paragraph [0097] and FIG. 1, flying craft-10 and inertial navigation system-20);
in response to the altitude status satisfying a threshold altitude condition (paragraph [0097]);
transitioning a radar subsystem of the aircraft to a receive mode (paragraph [0157] and FIG. 1, flying craft-10 and onboard ranging sensor-22);
from the radar system in the receive mode, characterizing an object height of an object below the aircraft (paragraph [0157] and FIG. 1, flying craft-10 and onboard ranging sensor-22); and
determining a location and a state estimate of the aircraft from the object height (paragraph [0092] and FIG. 2, determine corrected position of flying craft based at least in part on attitude and velocity information from inertial navigation system, current position-referenced terrain information based on measurements from onboard ranging sensor, and previously identified position-referenced terrain information from terrain database-36).
Regarding claim 12, Campbell further discloses:
receiving an inertial measurement unit (IMU) output of an IMU coupled to the aircraft and determining the location of the aircraft using the IMU output (paragraphs [0097] and [0157]; and FIG. 1, flying craft-10, precision approach guidance system-12, inertial navigation system-20, onboard ranging sensor-22, terrain database-24, and position determining process-26).
Regarding claim 16, Campbell further discloses:
a navigation subsystem coupled to an aircraft (paragraphs [0090-0092] and FIG. 1, flying craft-10, precision approach guidance system-12, inertial navigation system-20, onboard ranging sensor-22, terrain database-24, and position determining process-26);
comprising a radar subsystem oriented to receive radar signals transmitted toward a ventral portion of the aircraft (paragraph [0160] and FIG. 21, location of current downward looking laser scanner);
a data transmission subsystem in communication with the navigation subsystem (paragraphs [0090-0092] and FIG. 1, flying craft-10, precision approach guidance system-12, and onboard ranging sensor-22);
a computing system in communication with the data transmission system and comprising machine-readable instructions in non-transitory media for: (paragraphs [0090-0092] and FIG. 1, flying craft-10, precision approach guidance system-12, onboard ranging sensor-22, and position determining process-26);
monitoring an altitude status of an aircraft in flight (paragraph [0097] and FIG. 1, flying craft-10 and inertial navigation system-20);
in response to the altitude status satisfying a threshold altitude condition (paragraph [0097]);
transitioning the radar subsystem of the aircraft to a receive mode (paragraph [0157] and FIG. 1, flying craft-10 and onboard ranging sensor-22);
from the radar system in the receive mode, characterizing an object height of an object below the aircraft (paragraph [0157] and FIG. 1, flying craft-10 and onboard ranging sensor-22); 
generating a set of candidate locations of the aircraft from the object height (paragraph [0092] and FIG. 2, determine corrected position of flying craft based at least in part on attitude and velocity information from inertial navigation system, current position-referenced terrain information based on measurements from onboard ranging sensor, and previously identified position-referenced terrain information from terrain database-36); and
determining a location and a state estimate of the aircraft from the object height (paragraph [0157] and FIG. 1, flying craft-10, precision approach guidance system-12, inertial navigation system-20, onboard ranging sensor-22, terrain database-24, and position determining process-26).
Regarding claim 17, Campbell further discloses:
wherein the navigation subsystem further comprises an inertial measurement unit (IMU) mounted to the aircraft (paragraphs [0097] and [0157]; and FIG. 1, flying craft-10, precision approach guidance system-12, and inertial navigation system-20);
a global positioning system (GPS) coupled to the aircraft (paragraph [0098] and FIG. 3, flying craft-40, GPS navigation system-42, precision approach guidance system-44, and GPS/WAAS receiver-53); and
the IMU and the GPS communicatively coupled to the computing system and the radar subsystem (paragraphs [0093-0098] and FIG. 3, flying craft-40, GPS navigation system-42, WAAS navigation system-43, precision approach guidance system-44, inertial navigation system-52, GPS/WAAS receiver-53, onboard laser scanner-54, terrain database-56, and position determining process-58).
Regarding claim 18, Campbell further discloses:
wherein the computing system further comprises instructions for determining the location of the aircraft from processing the set of candidate locations with an IMU output of the IMU and a GPS output of the GPS (paragraphs [0093-0099] and FIG. 3, flying craft-40, GPS navigation system-42, WAAS navigation system-43, precision approach guidance system-44, inertial navigation system-52, GPS/WAAS receiver-53, onboard laser scanner-54, terrain database-56, and position determining process-58).


Regarding claim 19, Campbell further discloses:
wherein the state estimate comprises a position, a velocity, and an orientation of the aircraft (paragraph [0157] and FIG. 18, IMU velocity and attitude, position estimate, and position error estimate).
Regarding claim 20, Campbell further discloses:
further comprising an electronic interface between the computing system and a flight management system of the aircraft, the electronic interface operable in a mode that transmits the set of instructions to the flight management system and controls flight of the aircraft toward the flight path (paragraph [0094] and FIG. 3, flying craft-40, precision approach guidance system-44, flight display system-46, flight management system-48, flight control system-50, and position determining process-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, as applied to claims 1 and 11 above, and further in view of Ryu et al. (U.S. Patent Number 8798812, hereinafter Ryu).

Regarding claim 3, Campbell does not disclose updating a running index of an aggregation of state estimates. However, Ryu discloses a 3D digital map system for implementing a navigation and ground collision preventing method using 3D terrain information, including the following features:
with the state estimate, the set of candidate locations, and the object height (col. 3, lines 12-25 and FIG. 1, Terrain Referenced Navigation (TRN) module-110, Embedded GPS/INS (EGI)-111, radio-altimeter (RALT)-112, map database-113, and Collision Avoidance Warning (CAW) module-120); and
updating a running index of an aggregation of state estimates mapped to an aggregation of candidate locations and an aggregation of object heights from historical flights of the aircraft (col. 3, line 44 - col. 4, line 49; FIG. 3, Terrain Referenced Navigation (TRN) module-110, Embedded GPS/INS (EGI)-111, radio-altimeter (RALT)-112, and data synchronization function-114; and FIG. 5, Collision Avoidance Warning (CAW) module-120, near terrain generation module-121, search range setting module-123, and terrain-and-trajectory comparison module-124).
Ryu teaches that a data synchronization function should store information received from an Embedded GPS/INS (EGI), a radio-altimeter, and a Digital Terrain System (DTS) in order to acquire navigation results with high accuracy and low drift (col. 3, line 44 - col. 4, line 7). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the data storage of the historical relationship among terrain height, location, and aircraft state of Ryu into the system of determining a corrected position of a flying craft using an inertial navigation system, an onboard ranging sensor, and a terrain database of Campbell. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of associating a terrain object height with a location and expected aircraft state. A person of ordinary skill would be familiar with the use of a data index to prevent the need for repeatedly calculating the same data.
Regarding claim 4, Campbell does not disclose updating a running index of an aggregation of state estimates. However, Ryu further discloses:
upon processing information from the radar subsystem in the receive mode (col. 5, lines 16-27, radar terrain following (RTF) method);
characterizing a second object height of a second object below the aircraft (col. 5, lines 16-27, radar terrain following (RTF) method);
performing a matching operation with the second object height and the running index (col. 3, line 44 - col. 4, line 49; FIG. 3, Terrain Referenced Navigation (TRN) module-110, Embedded GPS/INS (EGI)-111, radio-altimeter (RALT)-112, and data synchronization function-114; and FIG. 5, Collision Avoidance Warning (CAW) module-120, near terrain generation module-121, search range setting module-123, and terrain-and-trajectory comparison module-124); and 
determining a second location and a second state estimate of the aircraft from the matching operation (col. 3, line 44 - col. 4, line 49; FIG. 3, Terrain Referenced Navigation (TRN) module-110, Embedded GPS/INS (EGI)-111, radio-altimeter (RALT)-112, and data synchronization function-114; and FIG. 5, Collision Avoidance Warning (CAW) module-120, near terrain generation module-121, search range setting module-123, and terrain-and-trajectory comparison module-124).
Ryu teaches that a data synchronization function should store information received from an Embedded GPS/INS (EGI), a radio-altimeter, and a Digital Terrain System (DTS) in order to acquire navigation results with high accuracy and low drift (col. 3, line 44 - col. 4, line 7). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the data storage of the historical relationship among terrain height, location, and aircraft state of Ryu into the system of determining a corrected position of a flying craft using an inertial navigation system, an onboard ranging sensor, and a terrain database of Campbell. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of associating a terrain object height with a location and expected aircraft state. A person of ordinary skill would be familiar with the use of a data index to prevent the need for repeatedly calculating the same data.
Regarding claim 5, Campbell does not disclose updating a running index of an aggregation of state estimates. However, Ryu further discloses:
wherein the object comprises a static object positioned below the aircraft (col. 3, lines 44-59 and FIG. 2, Digital Terrain Elevation Data (DTED)); and
wherein determining the location of the aircraft further comprises applying an iterative solver operation to the object height of the static object and the running index (col. 3, line 60 - col. 4, line 7 and FIG. 3, Terrain Referenced Navigation (TRN) module-110, data synchronization function-114, Bayesian filter-115, Kalman filter-116, and switch-117).
Ryu teaches that a Terrain Referenced Navigation (TRN) module should perform navigation computations using a data synchronization function with a Bayesian filter and a Kalman filter (col. 3, line 60 - col. 4, line 7). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the Terrain Referenced Navigation (TRN) module of Ryu into the system of determining a corrected position of a flying craft using an inertial navigation system, an onboard ranging sensor, and a terrain database of Campbell. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of associating a terrain object height with a location and expected aircraft state. A person of ordinary skill would be familiar with the use of recursive algorithms for establishing the location of an aircraft based on input data.


Regarding claim 13, Campbell does not disclose updating a running index of an aggregation of state estimates. However, Ryu further discloses:
with the state estimate, the location, and the object height (col. 3, lines 12-25 and FIG. 1, Terrain Referenced Navigation (TRN) module-110, Embedded GPS/INS (EGI)-111, radio-altimeter (RALT)-112, map database-113, and Collision Avoidance Warning (CAW) module-120); and
updating a running index of an aggregation of state estimates mapped to an aggregation of candidate locations and an aggregation of object heights from historical flights of the aircraft (col. 3, line 44 - col. 4, line 49; FIG. 3, Terrain Referenced Navigation (TRN) module-110, Embedded GPS/INS (EGI)-111, radio-altimeter (RALT)-112, and data synchronization function-114; and FIG. 5, Collision Avoidance Warning (CAW) module-120, near terrain generation module-121, search range setting module-123, and terrain-and-trajectory comparison module-124).
Ryu teaches that a data synchronization function should store information received from an Embedded GPS/INS (EGI), a radio-altimeter, and a Digital Terrain System (DTS) in order to acquire navigation results with high accuracy and low drift (col. 3, line 44 - col. 4, line 7). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the data storage of the historical relationship among terrain height, location, and aircraft state of Ryu into the system of determining a corrected position of a flying craft using an inertial navigation system, an onboard ranging sensor, and a terrain database of Campbell. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of associating a terrain object height with a location and expected aircraft state. A person of ordinary skill would be familiar with the use of a data index to prevent the need for repeatedly calculating the same data.

Regarding claim 14, Campbell does not disclose updating a running index of an aggregation of state estimates. However, Ryu further discloses:
wherein determining the location and the state estimate comprises applying an iterative solver operation (col. 3, line 60 - col. 4, line 7 and FIG. 3, Terrain Referenced Navigation (TRN) module-110, data synchronization function-114, Bayesian filter-115, Kalman filter-116, and switch-117); and
to the object height and a running index of an aggregation of state estimates mapped to an aggregation of candidate locations and an aggregation of object heights from historical flights of the aircraft (col. 3, line 44 - col. 4, line 49; FIG. 3, Terrain Referenced Navigation (TRN) module-110, Embedded GPS/INS (EGI)-111, radio-altimeter (RALT)-112, and data synchronization function-114; and FIG. 5, Collision Avoidance Warning (CAW) module-120, near terrain generation module-121, search range setting module-123, and terrain-and-trajectory comparison module-124).
Ryu teaches that a Terrain Referenced Navigation (TRN) module should perform navigation computations using a data synchronization function with a Bayesian filter and a Kalman filter (col. 3, line 60 - col. 4, line 7). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the Terrain Referenced Navigation (TRN) module of Ryu into the system of determining a corrected position of a flying craft using an inertial navigation system, an onboard ranging sensor, and a terrain database of Campbell. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of associating a terrain object height with a location and expected aircraft state. A person of ordinary skill would be familiar with the use of recursive algorithms for establishing the location of an aircraft based on input data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, as applied to claim 1 above, and further in view of Waineo et al. (U.S. Patent Number 5483241, hereinafter Waineo).
Regarding claim 6, Campbell does not disclose a radar-responsive marker positioned below the aircraft in flight. However, Waineo discloses a system of precision location of an aircraft using ranging, including the following features:
wherein the object comprises a radar-responsive marker positioned below the aircraft in flight (col. 1, line 62 - col. 2, line 1 and FIG. 1, aircraft-10, radar targets-14,16,18, perimeter-20, and runway-22);
transitionable into an activated mode (col. 2, lines 38-50);
upon receiving a radar signal from the radar subsystem (col. 3, lines 4-13);
the method further comprising emitting a radar pulse from the radar subsystem (col. 3, lines 4-13);
receiving a response signal from the radar-responsive marker in the activated mode (col. 2, lines 38-50); and
determining the location and the state estimate from the response signal (col. 3, lines 4-13).
Waineo teaches that a radar pulse emitted from a radar device of an aircraft and reflected by active repeaters on the perimeter of a runway can be used to determine the location and state of an aircraft (col. 2, lines 38-50 and col. 3, lines 4-13). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the active radar targets of Waineo into the system of determining a corrected position of a flying craft using an inertial navigation system, an onboard ranging sensor, and a terrain database of Campbell. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of storing terrain data in ground markers. A person of ordinary skill would be familiar with the use of active repeaters to provide stored data in a radar system.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manfred et al. (U.S. Patent Number 7,145,501) discloses an altitude measuring system configured to weigh an altitude derived from terrain elevation data and radar altimeter measurements according to data parameters.
McCusker et al. (U.S. Patent Number 8,755,954) discloses an aircraft terrain awareness and warning system.
Bourret et al. (US-2015/0203214-A1) discloses a device for vertically guiding an aircraft including a unit to extract a linear terrain profile stored in memory and a unit for determining a current height of the aircraft with respect to the terrain.
Bell et al. (U.S. Patent Number 10,459,085) discloses a system for validating GPS altitude for low visibility approaches.
Moreira Neto et al. (U.S. Patent Number 10,495,751) discloses a system for detecting and visualizing targets by airborne radar.
Garden et al. (U.S. Patent Number 10,937,328) discloses a method for determining data indicating velocity uncertainty, relative position uncertainty, or both, associated with an aircraft and a navigation hazard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667